     Case 2:19-cr-00162 Document 45 Filed 10/21/20 Page 1 of 10 PageID #: 169




                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                              CHARLESTON DIVISION


UNITED STATES OF AMERICA,



v.                                       CRIMINAL ACTION NO. 2:19-cr-00162

KEVIN LEE BOSTON, II




                      MEMORANDUM OPINION AND ORDER

       Pending before the court are Defendant’s second pro se letter-form Motions for

Compassionate Release and Appointment of Counsel, [ECF Nos. 43, 44], filed by

Defendant Kevin Lee Boston, II. In his Motion, Mr. Boston requests compassionate

release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). For me to reduce or modify Mr.

Boston’s sentence under compassionate release, I must find that he has exhausted

his administrative remedies or waited 30 days from petitioning the Warden at the

facility in which he is housed, has demonstrated “extraordinary and compelling

reasons,” is not a danger to the safety of others, and find that his release is consistent

with § 3553(a) factors. See e.g., United States v. Howard, No. 4:15-CR-00018-BR,

2020 WL 2200855, at *2 (E.D.N.C. May 6, 2020); U.S.S.G. § 1B1.13 (2018). For

COVID-19 related compassionate release motions, I have interpreted “extraordinary

and compelling reasons” to include the combination of a health condition that puts

the defendant at a higher risk of severe illness from COVID-19 and prison conditions
   Case 2:19-cr-00162 Document 45 Filed 10/21/20 Page 2 of 10 PageID #: 170




that put the defendant at a higher risk for contracting COVID-19. See United States

v. White, No. 2:17-CR-00198-4, 2020 WL 3244122, at *3 (S.D. W. Va. June 12, 2020).

        I.     Background

        On December 9, 2019, I sentenced Mr. Boston to 24 months of imprisonment

followed by 5 years of supervised release after Mr. Boston pleaded guilty to being part

of a conspiracy to travel to engage in illicit sexual conduct. [ECF No. 35]. Mr. Boston

previously request compassionate release. [ECF No. 41]. I denied that request for a

failure to exhaust administrative remedies. [ECF No. 42].

        Mr. Boston is currently imprisoned at Federal Correctional Institution Elkton

in Lisbon, Ohio. According to the record, he has a history of type 2 diabetes,

hyperlipidemia, and hypertension. [ECF No. 44, at 2]. FCI Elkton is a low-security

federal correctional institution that currently houses 1,791 total inmates. FCI Elkton,

Fed. Bureau of Prisons, https://www.bop.gov/locations/institutions/dan/ (last visited

Oct. 20, 2020). As of October 20, 2020, there is one active case among prisoners or

staff   at    FCI   Elkton.   See   COVID-19   Cases,    Fed.   Bureau    of   Prisons,

https://www.bop.gov/coronavirus (last visited Oct. 20, 2020).

        II.    Discussion

        The First Step Act “embodies Congress’s intent to reduce the Bureau of

Prison’s authority over compassionate release petitions and authorizes the district

courts to exercise their independent discretion to determine whether there are

‘extraordinary and compelling reasons’ to reduce a sentence.” United States v.

Galloway, No. CR RDB-10-0775, 2020 WL 2571172, at *3 (D. Md. May 21, 2020)
    Case 2:19-cr-00162 Document 45 Filed 10/21/20 Page 3 of 10 PageID #: 171




(internal citations removed); see also United States v. Stephenson, No. 3:05-CR-

00511, 2020 WL 2566760, at *5 (S.D. Iowa May 21, 2020) (“Unqualified deference to

the BOP no longer makes sense now that the First Step Act has reduced the BOP’s

role.”).

       For me to reduce Mr. Boston’s sentence under compassionate release, I must

find that Mr. Boston has exhausted his administrative remedies, has demonstrated

“extraordinary and compelling reasons,” is not a danger to the safety of others, and

find that his release is consistent with § 3553(a) factors. See e.g., United States v.

Howard, No. 4:15-CR-00018-BR, 2020 WL 2200855, at *2 (E.D.N.C. May 6, 2020);

U.S.S.G. § 1B1.13 (2018). As I will explain, to find “extraordinary and compelling

reasons” exist by reason of COVID-19, Mr. Boston must demonstrate that he has a

medical condition listed by the Centers for Disease Control and Prevention (“CDC”)

as causing an increased risk of severe illness from COVID-19 and that he is at a

facility which cannot effectively prevent the spread of the virus.

   a) Exhaustion of Administrative Remedies and Section 3582(c)(1)(A)

       The First Step Act empowers criminal defendants to request compassionate

release for “extraordinary and compelling reasons.” 18 U.S.C § 3582(c)(1)(A)(i). But

before they make such requests, defendants must ask BOP to do so on their behalf

and then wait 30 days. See § 3582(c)(1)(A). Upon such a motion from BOP or from a

defendant (after BOP denies the request or thirty days have elapsed since the request

was filed), a court “may reduce the term of imprisonment . . . .” 18 U.S.C.

§ 3582(c)(1)(A)(i).
    Case 2:19-cr-00162 Document 45 Filed 10/21/20 Page 4 of 10 PageID #: 172




      With his Motion, Mr. Boston included his request to the warden at FCI Elkton

for compassionate release. [ECF No. 44, at 2]. This request was received by the

warden on August 12, 2020. Because more than thirty days have passed since Mr.

Johnson sent his request to the warden, I find that Mr. Boston has exhausted his

administrative remedies. As such, I now turn to whether Mr. Boston has alleged

extraordinary and compelling reasons that would justify compassionate release.

    b) Extraordinary and Compelling Reasons

      Once an inmate has satisfied administrative exhaustion, courts may reduce

their sentences upon a finding of “extraordinary and compelling reasons.” See 18

U.S.C. § 3582(c)(1)(A).

      There are “disagreements [among district courts] about the precise definition

of ‘extraordinary and compelling reasons’ justifying compassionate release.”1 United

States v. Cotinola, No. 13-CR-03890-MV, 2020 WL 2526717, at *3 (D.N.M. May 18,

2020). But many courts have found “extraordinary and compelling” reasons

“supporting release on the basis of a combination of dire prison conditions and

underlying health conditions that increase the likelihood of severe illness from




1 The specific extraordinary and compelling reasons listed in the Sentencing
Guidelines for BOP to consider include i) the defendant is suffering from a terminal
or serious medical condition; ii) age of defendant; iii) family circumstances of
defendant; and iv) “other reasons.” U.S.S.G. § 1B1.13; United States v. Bass, No. 1:10-
CR-166 (LEK), 2020 WL 2831851, at *3–4 (N.D.N.Y. May 27, 2020). “Following the
passage of the First Step Act, courts may independently determine whether such
‘other reasons’ are present in a given case, without deference to the determination
made by the BOP.” United States of America v. Thaher, No. 17 CR. 302-3 (KPF), 2020
WL 3051334, at *4 (S.D.N.Y. June 8, 2020).
    Case 2:19-cr-00162 Document 45 Filed 10/21/20 Page 5 of 10 PageID #: 173




COVID-19.”2 See e.g., Bass, 2020 WL 2831851, at *7 (citing e.g., Rodriguez, 2020 WL

1627331, at *9 (finding an “extraordinary and compelling reason” on the basis of the

inmate’s diabetes, high blood pressure, and liver abnormalities, the outbreak at FCI

Elkton, and the short period remaining on his sentence); United States v. Sawicz, No.

08-CR-287 (ARR), 2020 WL 1815851, at *2 (E.D.N.Y. Apr. 10, 2020) (finding an

“extraordinary and compelling reason” on the basis of the inmate’s hypertension and

conditions at FCI Danbury). I previously granted compassionate release to a

defendant who was immunocompromised—suffering from a liver disease, Hepatitis

C. See United States v. White, No. 2:17-CR-00198-4, 2020 WL 3244122, at *6 (S.D.

W. Va. June 12, 2020); see also Coronavirus Disease 2019 (COVID-19): People with

Certain Medical Conditions, CDC, https://www.cdc.gov/coronavirus/2019-ncov/need-

extra-precautions/people-with-medical-conditions.html (last visited Oct. 20, 2020)

(listing “immunocompromised state” as an underlying medical condition causing an

“increased risk for severe illness from COVID-19”).

      In addition, many courts rely upon CDC guidance for whether a medical

condition constitutes an “extraordinary and compelling” reason for release. See e.g.,




2
  “Section 1B1.13 of the United States Sentencing Guidelines contains the only policy
statement issued by the Sentencing Commission pertaining to compassionate
release,” which has not been updated since the passage of the First Step Act. See
Bass, 2020 WL 2831851, at *3; U.S.S.G. § 1B1.13.2 Thus, courts have taken this to
mean that “there does not currently exist, for purposes of satisfying the First Step
Act’s ‘consistency’ requirement, an ‘applicable policy statement.’” See e.g., United
States v. Redd, No. 1:97-cr-00006-AJT, 2020 WL 1248493, at *6 (E.D. Va. Mar. 16,
2020); United States v. Brant, No. 218CR20155TGBMKM1, 2020 WL 2850034, at *4
(E.D. Mich. June 2, 2020); United States v. Brooks, No. 07-CR-20047-JES-DGB, 2020
WL 2509107, at *3 (C.D. Ill. May 15, 2020).
   Case 2:19-cr-00162 Document 45 Filed 10/21/20 Page 6 of 10 PageID #: 174




United States v. Salvagno, No. 5:02-CR-51 (LEK), 2020 WL 3410601, at *4 (N.D.N.Y.

Apr. 23, 2020), reconsideration denied (June 22, 2020) (“The Centers for Disease

Control and Prevention has advised that people with hypertension face an increased

risk of severe illness from COVID-19.”); United States v. Nygren, No. 1:16-CR-00106-

JAW, 2020 WL 4208926, at *12 (D. Me. July 22, 2020) (“Based on the medical records

in this case and the CDC guidance . . . .”); United States v. Bell, No. 18-CR-60115-

BB-4, 2020 WL 4217724, at *4 (S.D. Fla. July 23, 2020) (“CDC guidance indicates

that individuals with the following health conditions are at a higher risk of

contracting severe illness due to COVID-19 . . . .”). And many courts reject

compassionate release petitions when the defendant does not suffer from any

conditions recognized by CDC as causing an increased risk of severe illness from

COVID-19. See e.g., United States v. Adeyemi, No. CR 06-124, 2020 WL 3642478, at

*19 (E.D. Pa. July 6, 2020) (“Mr. Adeyemi’s asthma does not currently fit the Centers

for Disease Control and Prevention’s high-risk category.”); United States v. Mollica,

No. 2:14-CR-329-KOB, 2020 WL 2811504, at *3 (N.D. Ala. May 29, 2020) (“Ms.

Mollica is under 65 and the CDC has not listed the underlying conditions from which

she suffers as creating particular risk for COVID-19.”); United States v. Arroyo, No.

2:19-CR-54-1-TLS-JPK, 2020 WL 3118787, at *4 (N.D. Ind. June 12, 2020) (“High

cholesterol is not listed on the CDC website as a risk factor related to COVID-19 . . .

.”); United States v. Cosby, No. 18CR4474-JAH, 2020 WL 3840567, at *4 (S.D. Cal.

July 7, 2020) (“CDC has not listed epileptic seizures as a condition that places

individuals at a higher risk of severe illness.”); United States v. Frazer, No. CR 19-
   Case 2:19-cr-00162 Document 45 Filed 10/21/20 Page 7 of 10 PageID #: 175




110, 2020 WL 2404893, at *2 (E.D. Pa. May 12, 2020) (“Sleep apnea is not listed by

the CDC as a serious underlying medical condition that could increase a person’s risk

for severe illness from COVID-19.”).

      I join other courts in holding that I cannot find that “extraordinary and

compelling” reasons exist to grant release because of COVID-19 unless the inmate

has a condition that puts him or her more at risk for developing a serious illness from

COVID-19 and the facility where the inmate is housed has conditions such that its

inmates are at a high risk of contracting COVID-19. See United States v. Raia, 954

F.3d 594, 594 (3d Cir. 2020) (“But the mere existence of COVID-19 in society and the

possibility that it may spread to a particular prison alone cannot independently

justify compassionate release . . . .”); United States v. Penaloza, No. 19-238, 2020 WL

1555064, at *2 (D. Md. Apr. 1, 2020) (“[T]he mere presence of the virus, even in the

detention setting, does not translate to the release of a person accused.”).

      In deciding which conditions result in an inmate being a higher risk for

COVID-19, I will defer to CDC’s list of medical conditions causing an increased risk

of severe illness from COVID-19. See Coronavirus Disease 2019 (COVID-19): People

with Certain Medical Conditions, CDC, https://www.cdc.gov/coronavirus/2019-

ncov/need-extra-precautions/people-with-medical-conditions.html (last visited Oct.

20, 2020). Using CDC guidance will allow for more predictable standards in deciding

which defendants have “extraordinary and compelling” reasons justifying release.

      If an inmate can demonstrate that he or she has a condition identified by CDC,

next, the defendant must show that his or her prison conditions are such that BOP
   Case 2:19-cr-00162 Document 45 Filed 10/21/20 Page 8 of 10 PageID #: 176




cannot effectively prevent the spread of COVID-19. Factors include but are not

limited to the steps BOP has taken to stop the spread of COVID-19 in that particular

prison and steps to follow CDC guidance, the ability of inmates to socially distance,

the amount of hygiene products and face masks provided to inmates, and the number

of COVID-19 cases in that prison.

      I will note that Attorney General William Barr has twice issued memoranda

directing BOP to prioritize the use of home confinement for vulnerable inmates. See

Memorandum                 for             Director              of             BOP,

https://www.bop.gov/coronavirus/docs/bop_memo_home_confinement_april3.pdf (last

visited Sept. 13, 2020) and https://www.justice.gov/file/1262731/download (last

visited Sept. 13, 2020). Yet, by all accounts, BOP has resisted calls to release

vulnerable inmates to home confinement. Indeed, other district courts have noted

their awareness “of the growing evidence of the BOP’s chronic mismanagement of its

vulnerable population during the COVID-19 pandemic.” Woodard v. United States,

No. 2:12-CR-105, 2020 WL 3528413, at *3 (E.D. Va. June 26, 2020); see also Wilson

v. Williams, 4:20-cv-00794,2020 WL 2542131, at *1–2 (N.D. Ohio May 19, 2020)

(documenting the “unacceptable” percentage of positive tests at FCI Elkton and

BOP’s “ineffective[ness] ... at stopping the spread”). “Even in the best run prisons,

officials might find it difficult if not impossible to follow the CDC’s guidelines for

preventing the spread of the virus among inmates and staff: practicing fastidious

hygiene and keeping a distance of at least six feet from others.” United States v.

Esparza, No. 1:07-CR-00294-BLW, 2020 WL 1696084, at *2 (D. Idaho Apr. 7, 2020)
   Case 2:19-cr-00162 Document 45 Filed 10/21/20 Page 9 of 10 PageID #: 177




(the likelihood of contracting the virus is greater in prison than if a defendant were

able to fully self-isolated at home); see also See United States v. Stephens, 447

F.Supp.3d 63, 65, (S.D.N.Y. Mar. 19, 2020) (discussing the heightened risk presented

by a COVID-19 outbreak in a jail or prison versus the community at large). Thus,

when looking at whether an inmate is at a prison with a high risk of contracting

COVID-19, it is also imperative to recognize the context and failures of BOP to stop

the spread of COVID-19 in prisons.

      Mr.   Boston   has   alleged   three   health conditions:   type   2   diabetes,

hyperlipidemia, and hypertension. Type 2 diabetes is on the CDC’s list of conditions

that put a person at an increased risk of severe illness from the virus that causes

COVID-19. Hypertension is on the list of conditions that may put a person at an

increased risk of severe illness from the virus that causes COVID-19. Because Mr.

Boston suffers from two conditions on the CDC list, I need not decide whether

hyperlipidemia puts him at an increased risk for serious complications should he

contract COVID-19. Having found that he does suffer from health conditions on the

CDC list, I turn to whether he has alleged conditions at FCI Elkton that put him at

a higher risk for contracting COVID-19.

      Mr. Boston does not allege any specific conditions about FCI Elkton that put

him at higher risk for contracting COVID-19. He does raise that FCI Elkton has

experienced a high number of cases of COVID-19 over the summer and 9 prisoners

died from the disease at FCI Elkton. But FCI Elkton currently only has 1 active case.

Without a discussion of conditions that put him at a higher risk for contracting
  Case 2:19-cr-00162 Document 45 Filed 10/21/20 Page 10 of 10 PageID #: 178




COVID-19, I cannot find that Mr. Boston has provided extraordinary and compelling

reasons that warrant compassionate release. Despite Mr. Boston’s argument that

COVID-19 is hard to contain and manage in a prison setting, the First Step Act calls

for an assessment of Mr. Boston’s conditions, not an assessment of prisons generally.

While Mr. Boston’s fears that he may contract COVID-19 are understandable, fears

alone do not rise to the level of extraordinary and compelling reasons.

      III.    Conclusion

      For the foregoing reasons, Defendant’s Motions for Compassionate Release and

Request for Appointment of Counsel [ECF Nos. 43, 44] are DENIED without

prejudice. The court DIRECTS the Clerk to send a copy of this Order to the defendant

and counsel, the United States Attorney, the United States Probation Office, and the

United States Marshal.

                                       ENTER:       October 21, 2020
